Exhibit 10.38

 

Summary of Executive Compensation

 

Salaries:

 

The named executive officers of IDX Systems Corporation (the “Company”), as
defined in Item 402 of Regulation S-K (each, a “Named Executive”), are paid the
following in annual salary:

 

James H. Crook

   $518,301

Thomas W. Butts

   $353,261

John A. Kane

   $279,883

Robert F. Galin

   $241,749

Walt Marti

   $196,250

 

Bonuses:

 

Each Named Executive will be eligible for a bonus in respect of fiscal year 2005
based on the actual earnings per share of the Company as compared to a targeted
earnings per share of the Company. The percentage of the Named Executive’s
targeted bonus for which he or she will be eligible is determined on a sliding
scale, such that for every percentage point by which the actual earnings per
share differs from the targeted earnings per share, the percentage of target
bonus decreases or increases by 7% (however, if the actual earnings per share is
less than 90% of the targeted earnings per share, the Named Executive is not
eligible for any bonus, and the Named Executive is also not eligible for amounts
in excess of 170% of his or her targeted bonus.

 

For Named Executives responsible for one of the Company’s four operating units,
the bonus is determined based 50% on the formula described above and 50% on the
attainment of specified revenue, DSO and cumulative quarterly profitability
goals.

 

Other:

 

Each Named Executive may also be granted from time to time stock options,
restricted stock or other awards pursuant to the Company’s stock incentive
plans.

 

The foregoing description, in the case of Messrs. Crook and Butts, is subject to
their employment, non-competition and non-disclosure agreements, which have been
filed as exhibits to the Company’s Annual Report on Form 10-K. The foregoing
description is also subject to executive retention agreements, a form of which
has been filed as an exhibit to the Company’s Annual Report on Form 10-K.